Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings/Specification/Claims
1.       The drawings filed on 08/03/21, and specification filed on 08/03/21, and Claims are objected because some elements in the specification are not described clearly in drawings. 
            Claims 1-4 and specification disclose “deflection angle”.  However, no drawing shows the “deflection angle”.  
           Specification paragraph [0050] discloses Y’O’Z’ plane and X’O’Z’ plane. However, no drawing shows Y’O’Z’ plane and X’O’Z’ plane.
          Specification paragraph [0038] discloses the following function:
              
    PNG
    media_image1.png
    111
    381
    media_image1.png
    Greyscale

                However, there is no explanation for each parameter of this function.  In the other words, what are the explanations for the following terms:  minF(A,B), A, B, Axi, yi.

Appropriate correction is required. 

Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.          Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the followings:
4.         The claim 1 is directed to a method for measuring a blade cross-section profile based on a line structured-light sensor at a high precision.  The claim comprising the following elements/wordings: “fitting the data M7, M2 and M3; linearly to obtain three straight lines L1, L2, and L3, and solving, according to equal distances from a rotation center point O1 to the three straight lines L1, L2 and L3, the rotation center point O1 … solving a space linear equation of the rotation axis through the rotation center points O; and O2”.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  This judicial exception is not integrated into a practical application because the followings:
                How does the method obtain three straight lines L1, L2, and L3, by using fitting the data M7, M2 and M3?  
                How does the method solve, according to equal distances from a rotation center point O1 to the three straight lines L1, L2 and L3, the rotation center point O1?
                How does the method solve a space linear equation of the rotation axis through the rotation center points O; and O2?
             Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how to obtain, to solve, to process to proceed the claim function.  Therefore, the claims do not disclose practical application limitation.  
5.               Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.  In the other words, claims 1-5, need to be amended to clarify the above problems in order to overcome the 35 USC §101 issue.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.      Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.         The claims are directed to a method for measuring a blade cross-section profile based on a line structured-light sensor at a high precision.  The claim comprising the following elements/wordings: “fitting the data M7, M2 and M3; linearly to obtain three straight lines L1, L2, and L3, and solving, according to equal distances from a rotation center point O1 to the three straight lines L1, L2 and L3, the rotation center point O1 … solving a space linear equation of the rotation axis through the rotation center points O; and O2”.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more because the followings:
                How does the method obtain three straight lines L1, L2, and L3, by using fitting the data M7, M2 and M3?  
                How does the method solve, according to equal distances from a rotation center point O1 to the three straight lines L1, L2 and L3, the rotation center point O1?
                How does the method solve a space linear equation of the rotation axis through the rotation center points O; and O2?
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                Appropriate correction is required. 

Allowable Subject Matter
9.	Claim 1-5 would be allowable if rewritten or amended to overcome the objection and  rejection(s) under 35 U.S.C. 101, 112(b), set forth in this Office action.
10.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
11.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for measuring a blade cross-section profile based on a line structured-light sensor at a high precision, comprising all the steps (10), (20), (30), (21), (22), (23), (24), and (25); in combination with the rest of the limitations of claim 1.

Conclusion 
12.          The references of Stein et al. (U.S. Pub. No. 2021/0187687) disclosed an apparatus for adjusting a knife edge offset but do not teach all the steps (21) to (25) in claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 24, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877